 592DECISIONSOF NATIONALLABOR RELATIONS BOARDA. L. Barge Lines,Inc.MechlingandLocal 47, GreatLakes and Rivers District,Masters,Mates andPilots and MarineOfficersAssociation,Local 54,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Party to the Contract. Case 13-CA-9894June15, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn February 7, 1972, Trial Examiner Marion C.Ladwig issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, the Charging Party filedexceptions and a supporting brief, and the Respon-dent filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner. This case was triedatChicago, Illinois, on November 15 and 16, 1971. Thechargewas filed on June 10, 1970, (and amendedSeptember 17, 1971) by Local 47, Great Lakes and RiversDistrict,Masters,Mates and Pilots, herein called MMPLocal 47, against the Respondent, A. L. Mechling BargeLines, Inc., herein called the Company. The complaint wasissued on September 14, 1971, and amended at the trial.The party to the contract, Marine Officers Association,Local 54, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled MOA, has been representing all the personnel on theCompany's river towboats-the masters and chief engi-'The Company'smotion to correct the transcript,dated January 7, 1972,and its motion to amend its answer to admit thatMOA is a laborneers in one bargaining unit and the other crew membersin a separate unit. The primary issues are (a) whether themasters and chiefs are supervisors and, if they are, (b)whether the Company interfered with the administration ofMOA by permitting the masters and chiefs to vote in aMOA election for union officers and by thereafterrecognizing the MOA as the bargaining representative ofthenonsupervisory employees, in violation of Section8(a)(2)and (1) of the National Labor Relations Act.Upon the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration ofthe excellent briefs filed by the General Counsel, Compa-ny,MMP Local 47, and MOA, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Company, a Delaware corporation with its principalplace of business in Joliet, Illinois, is engaged in providingtowboat and barge inland waterway transportation servicesbetween Chicago and New Orleans. It annually providesservicesvalued in excess of $100,000 to out-of-Statebusinesses which are engaged in interstate commerce. TheCompany admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and that MOA is a labor organization within themeaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Background1.PriordecisionsThis is one of several cases in which the Board has beencalled on to apply theNassaudoctrine,Nassau and SuffolkContractors'AssociationInc,118NLRB 174, in thetowboat transportation industry.InG & H Towing Co.,168 NLRB 589, 590 and 596-597,the Board adopted Trial Examiner Weil's finding that thetowboat employer violated Section 8(a)(2) and (1) bydealing with a union negotiating committee which includeda towboat captain and other admitted supervisors. Therethe union, IBU (Inland Boatmen's Union, affiliated withthe SIU, AFL-CIO) had for many years represented all thetowboat personnel in a single bargaining unit. (This unit,including the supervisors, had been certified by the Boardprior to 1947.) I note, however, that in rejecting theemployer's various defenses,Weil found that there werenot separate negotiations for the supervisors and conclud-ed:Finally, the argument that supervisors, since they arecovered by the contract, should have a voice in itsnegotiation, might have appeal if there were any reasonwhy supervisors must be covered by the contract, butthere is none. The law envisages the contrary situationandthereisno inherent disability in the concept of aseparate contract for supervisors.[168NLRB at 597,emphasis supplied.]organization are granted197 NLRB No. 89 A L. MECHLINGBARGE LINES,INC.593In a later case,Mon River Towing,173NLRB 1452,1453-55 enfd. 421 F.2d I (C.A. 3, 1969), the Board foundthat the employer violated Section 8(a)(2) and (1) bynegotiating with a union committee which included a rivertowboat captain. Again, the captains were included in thesame contract with the other towboat personnel, and againin the Trial Examiner's Decision (issued on January 12,1968,prior to the time MOA began representing themasters and chief engineers in the present case) there was afinding that there were not separate negotiations for thesupervisors. (173NLRB at 1455.)' Thereafter the ThirdCircuit,enforcing the Board's Order and applying theNassaudoctrine, ruled (421 F.2d at 7) that, if negotiationon the captains' behalf was essential for their protection,"nothing prevents Mon River from negotiating a separatecontract with them."In the present case, as discussed later, the Company andMOA did negotiate a separate agreement for the mastersand chief engineers.None of the masters or chiefsparticipated in the negotiation or ratification of theagreement covering the remaining towboat personnel. Thecomplaint, however, alleges that the Company violatedSection8(a)(2)and (1) by permitting these allegedsupervisors to vote in a MOA election for union officers.2.Patterns of bargaining in the industryTherehasbeen considerable litigation concerningappropriate bargaining units for towboat personnel. Thetowboat crews aresmall, yet theyperformmany of thesame functions as the marine officers and employeesaboard large GreatLakes anddeep sea ships.As indicatedby the above-cited cases-as byMaterialService Division,General DynamicsCorp,144 NLRB 90o,909, fn. 3, involving an overall unit represented byMOA-variousunions have bargained for all towboatcrewmembers in single bargaining units, despite thedifferences in skills and responsibilities,and despite theadmitted or alleged supervisory status of some members ofthe crews.It is argued that inasmuchas they liveand workclosely together as a team on the small vessels, performinginterdependent duties, they sharecommon interests whichcan best be served without fragmentation of the bargainingunit.Although the towboat captains (or masters) andcertain other members of the crew have from time to timebeen found to be supervisors,some employers continue toargue tothe contrary-as in the present case. InMon River,173 NLRB at 1454,fn. 14, where the employer contended"that the boat captains are in effect only 'leadmen,' withauthority to direct other employees in routine,nondiscre-tionary matters,"itargued,"The operation of a small fleetof barges on the local rivers is a far cry from the sailingvessel on the high seas formanymonths, or military ships.Furthermore,one must consider that this is the age ofinstant communications,changing the amountof on-boardsupervision required even on ocean vessels, to say nothingof river barges." Similarly, in the present case, theCompany contendsthatall the towboat personnel arenonsupervisory and argues that"Major decisions ... aremade by shore-based,high ranking management person-nel,who maintain virtually constant radio contact with allvessels," and that the discretion and independent judgmentexercised by the masters and chiefengineers"are no morethan would ordinarily be expected of experienced andhighly skilled employees, and are insufficient to confersupervisory status on them." In a fairly recent case, afindingwas made that the entire towboat crew wasnonsupervisory.MOA Local President David Carltoncredibly testified that the NLRB Regional Director in NewOrleans ruled the towboatmaster,pilot, and chief engineerat Pearl River Towing Company to be nonsupervisors andthat, later in negotiations, the company president statedthat "he made all the decisions in that company." (TheBoard's records show that inPearl River Towing Co.;15-RC-4023, the Regional Director issued an unpublisheddirection of election on December 20, 1968, finding a unitof "all employees including captains, mates, deckhands,and the port engineer" to be appropriate. There were 13eligible voters.) Carlton also credibly testified, on cross-examination, that on some of the smaller towboats, he hasseen the master serve "as a tankerman and pumped thebarges off whenever he got to his destination. He was acommon laborer hooking up hoses and running pumps todischarge cargo."On the other hand,some unionscontend that variousmembers of the towboat crews are "officers" withsupervisoryauthority,and insist that they must berepresented separately.Faced with these and differingemployer contentions in river towboat cases, the Board hasexamined the amount of actual authority which differentemployers have vested in the higher-ranked towboatpersonnel and has ruled on a case-by-case basis. In theabove-citedMon River Towingcase, 173 NLRB 1452,1454-55, enfd. 421 F.2d I (C.A. 3, 1969), THE Board andthe Court rejected the employer's contention that the rivertowboatcaptainswere mere leadmen, and found that theywere supervisors. In the recentcase,Sioux City and NewOrleans Barge Lines,193 NLRB No. 55 (TXD, sec. III, B),the agreedunit ina stipulated consent election excludedriver towboatpilots(along with captains and engineers),but includedmates(along with deckhands, oilers, andcooks). The unions involved were NMU, MOA, and IBU.A union not involved in that case, MMP Local 47 (theCharging Party herein), purports to limit its membership tosupervisorymasters,mates,and pilots, and seeks torepresent them separately. It (and presumably other MMPlocals) follows the practice ofnegotiating-andincluding initsbargaining agreements-contract language agreeingthat all towboatmasters,mates,andpilotsare vested withcertain supervisory authority. InLocal 28, InternationalOrganization ofMasters,Mates and Pilots, AFL-CIO(Ingram Barge Co),136 NLRB 1175, 1195-1205, enfd. 321F.2d 376 (C.A.D.C., 1963), the Board-upon the testimonyof witnesses from four or five river towboat employerswhich had MMP Local 28 agreements containing suchcontract language (see 136 NLRB at 1193)-found thatbothmatesandpilotswere supervisory. Recently, inA L.Mechling Barge Lines,192NLRB No. 166, the Boardfound that on the present Company's river towboats, thepilotsand also themates(which the Company calls "headdeckhands" and "watchmen") are nonsupervisors and areproperly included in a bargaining unit with other towboatemployees. (In so finding, the Board considered detailed 594DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence of the status of the Company's pilots and mates in1970-I1 years after the representation hearing in theIngram Bargecase,which involved pilots and matesrepresented by a different union,at different employers,under different collective-bargaining agreements. TheMOA agreement covering the Company's pilots and mates(and other employees)did not assign them any supervisoryauthority.)Concerning towboat engineroom personnel atdifferent employers,the Boardfoundchiefengineersto benonsupervisors in the above-citedMaterial Servicecase,144 NLRB at 912,and inGraham TransportationCo., 124NLRB 960, 962, but found not only chief engineers butalsoassistant engineersto be supervisors inMidwest TowingCo., 151 NLRB658, andMississippiValleyBarge Line Co.,151NLRB 676, enfd.sub nom District 2, Marine EngineersBeneficialAssn.,AFL-CIO v NL R. B.,353 F.2d 904(C.A.D.C., 1965).Thus,there have been several patterns of bargaining fortowboat personnel.There have been single bargainingunits,consisting of all crew members.Sometimes the"marine engineers" and "deck officers"have been repre-sented in two separate units. In other instances, there havebeen one unit for the employees(e.g., oilers, deckhands,cooks, and maids or messmen),and a separate unit for thesupervisory"officers" (masters and chief engineers, andsometimes also the pilots,or pilots and mates, and/orassistant engineers).Because of differences in sizes of thetowboat crews and the differences in management-someemployers vesting more authority than others in on-vesselpersonnel-the question of whether particular towboatmasters,pilots,mates, chief engineers,and assistantengineers are supervisors depends upon their actual statusat their particular employer.3.Prior processing of representation caseBefore discussing the merits of the present complaintcase, I notethe contentionsmadeby MMP Local 47 in itsbrief that "This complaint proceedingis tainted withirremediableprejudicial error'resulting from the Board'sunlawful andimproperdetermination in, and processingof, therelated representation case."The representation proceeding, Case 13-RC-12165, wasbegunon April 30, 1970, when MEBA (District2,MarineEngineers BeneficialAssociation, later joined by IBU)fileda petition seeking a unitof all nonsupervisoryemployees,including pilots,head deckhands, and watch-men.MMP Local 47 intervenedat the representationhearing held on June1and 2, 1970, forthe purpose ofprotesting the inclusionof pilots, head deckhands, andwatchmen(contendingthat theywere supervisors).Shortlythereafter,on June10, 1970,MMP Local 47filed theoriginal charge herein,allegingthat the Company wasviolatingSection8(a)(2) by dealing with MOAas exclusivebargainingagent of supervisory "marine officers,namely,pilots,head deckhandsand watchmen" in the same unitwithtowboat employees. Thereafter,exercising his discre-tion, theGeneral Counsel withheldthe complaint hereinuntil after the Board issued its decision and direction ofelection in the representation case,192 NLRB No. 166,dated August 27, 1971. Theelection is now being held inabeyance,pending the outcome of the present complaintproceeding.Withoutciting any appositeauthority,MMP Local 47contends in its brief that the Board"flouted its ownrecognition of thestatutoryindependence of the GeneralCounsel"and was "usurping the GeneralCounsel'sunfettered initial discretion,"by its "unprecedented, andarbitraryand capricious"failure to permit the charge inthis complaint case to block the Board's decision in therepresentation case.MMP Local 47argues that the Board's"unfortunate and imprudent" decision in the representa-tion case,prejudging the matter and deciding that thepilots, head deckhands,and watchmen were not supervi-sors, "directlyinfluenced and controlled"the scope of theGeneral Counsel's complaint,and that the Board,in effect,was "instructing"the General Counsel not to allege in thecomplaint that the pilots,head deckhands,and watchmenare supervisors.The contentionobviouslylacksmerit.There wasno impinging on thestatutoryindependence ofthe GeneralCounsel;itwas the General Counsel who, inthe exercise of his own discretion,deferred issuance of thecomplaint in the present case until after the Board hadruled in the representation case.MMP Local 47further contends that the,Board was inerror in deciding that the pilots,head deckhands, andwatchmen were not supervisors. However,that issue is stillbefore the Board in the representation case, upon MMPLocal 47'smotion for rehearing and reconsideration by theBoarden bancand request for oral argument.B.AllegedInterferencewithAdministrationofMOA1.Historyof bargainingFor about 10 years before 1965,allof theCompany'stowboatpersonnel were included in a single bargaimngunit and were representedby MEU (MaritimeEmployeesUnion),an independent union. In 1965, the MEU mastersand chiefs union wasformed torepresent the masters andchief engineers in a separate unit.MEU continued torepresent the remaining members ofthe towboat crews.In 1968,MOA defeated MEU ina stipulated consentelection and was certifiedon April18, 1968,for a unit ofall towboatpersonnel,excluding masters, relief masters,chief engineers,and relief chief engineers.Negotiationsbegan in June1968 and concludedinMarch1969, whenthe Company and MOAsigned an agreementcovering theso-called employee unit for theterm,January 1, 1969,through June 30, 1970.Meanwhile, in November1968, amajority ofthe mastersand chiefsvoted for MOA in a private election and MOAbegan representing them in a separate unit.The Companyand MOA reachedan agreement,coveringthemasters,reliefmasters,chiefengineers,and relief chief engineers,and expiringon June 30, 1970.As previouslymentioned,a petitionwas filed in theemployee unit on April 30, 1970. An election (now held inabeyance) was directed by theBoardon August 27, 1971,in anappropriateunitof "All employeesincludingpilots,assistant engineers,head deckhands,reliefhead deck-hands,watchmen,deckhands,oilers,cooks,maids, and A. L. MECHLING BARGE LINES, INC.messmen, but excluding all other employees includingcaptains, relief captains, chief engineers, relief engineers,shore-based engineers, office clerical employees, guardsand supervisors as defined in the Act." MEBA and IBUjointly,NMU, and MOA are to be on the ballot.2.Supervisory status of masters and chiefsThe Company's river towboat crews consist of 11 to 13persons. The regular and relief crews alternate about every25 days.When on board, the crew is divided into twowatches. There are five or six persons on the forward watch(6 a.m. to noon, and 6 p.m. to midnight). The master isthen on duty with the head deckhand and two deckhands,and the chief engineer works alone in the engineroom, orwith an oiler on about half the boats. On the afterwatch(the remaining two 6-hour periods of the day), there arefive persons on duty: the pilot and three deck employees(thewatchman and two deckhands), and the assistantengineers working alone in the engineroom. The cook, andsometimes a maid or messman, is on duty around mealtimes.In the above-mentioned representationcase,192 NLRBNo. 166, the Board found that the Company's pilots, headdeckhands, watchmen, and assistant engineers were nonsu-pervisors, but did not rule on the supervisory status of themasters and chief engineers.The master, or captain,isinoverall charge of thetowboat and the transportation of the bargesin itstow as itproceeds along the waterway. He steers the towboat on theforward watch and consults with, and gives instructions to,the pilot who does the steering on the afterwatch. He givesdirections to the head deckhand and the two deckhands onhis watch and decides on which watches the deckhands areto work. He is in regular contact by radio with the shore,but has on-vessel responsibility for the discipline andproper performance of all the crew outside the engineroom.He authorizes crew members to leave the towboat and hasthe authority to hire a crewmanin anemergency. He mayput a crewman off the boat for cause and the Company'susual practice is to discharge any person who has twicebeen put off a boat. He makes recommendations concern-ing promotions, demotions, transfers, and discharges. Hehandles certain clerical work, orders supplies over theradio, andseesthat the towboat is kept in good physicalshape. He is on call when off watch.The chief engineeris incharge of the engineroom, and isresponsible for keeping all mechanical equipment andsystems on board the towboat in good condition. He makesrepairsand performs preventive maintenance on theforwardwatch, and gives directions to the assistantengineer who performs sirmlar work on the afterwatch. Onabout half of the Company's towboats, he is assisted on theforward watch by an oiler, whose work he directs. He isauthorized to assign overtime work to the assistantengineerand oiler, to grant them time off, and to put eitherof them off the boat for cause. He evaluates their work andrecommends their promotion, demotion, transfer, anddischarge. He also makes recommendations concerning thepromotion of a deckhand to oiler. He is in regular contactby radio with the port engineer, who has overall charge ofallengineers and who schedules the major overhauls.595The General Counsel and MMP Local 47 contend thatboth the masters and the chief engineers are supervisors.The Company disputes this, contending that "Majordecisions, such as those involving hiring and firing ofemployees; destination of the vessels; type and amount ofbarges to be picked up and let off, and scheduling of majoroverhauls are made by shore-based, high ranking manage-ment personnel, who maintain virtually constant radiocontact with all vessels. The discretion and independentjudgment exercised by the employees in the four disputedclassifications are nomore than would ordinarily beexpected of experienced and highly skilled employees, andare insufficient to confer supervisory status on them."MOA contends that "The duties and authorities of themasters, reliefmasters,chief engineers and relief chiefengineers, coupled with the continual close contact of thevesselwith shore based personnel of higher managerialauthority" are such that these "persons are, at most, low-level, intermediate supervisors who meet the statutoryindiciaof supervisors on a very low basis, if at all."While the responsibilities of the masters and chiefs aregreat (the larger towboats being valued between $3 millionand $4 million), the supervisory part of their duties arelimited by the close supervision exercised by shore-basedmanagement personnel. Nonetheless, after considering allthe evidence, including the evidence in the precedingrepresentation case (introduced into evidence by MMPLocal 47), I find that the masters and chiefs (and theirreliefs)do in fact responsibly direct employees workingunder them and effectively recommend promotions,demotions, transfers, and discharges. I therefore find thatalthough they are lower level supervisors, the masters,reliefmasters,chief engineers, and relief chief engineers dopossessand exercise sufficient supervisory authority,requiring the use of independent judgment, to be supervi-sors within the meaning of the Act.3.Common interestsBetweenDecember 1969 and June 1970 (the timecovered by the complaint), the Company operated fromfive to six river towboats, the number varying from monthto month. As a result, some of the towboat personnel wentfrom one bargaining unit to the other, working at timesunder the masters and chiefsagreementand at other timesunder the employee agreement. For example, engineersGriffin and Lovekamp would work about half the time aschief engineers (in the supervisors unit) and the other halfof the timeas assistant engineers(in the employeeunit). Inpast years, when business was slack, a master has steppeddown to pilot, and "if things got tight enough, he'd godown to head deckhand." Masters (and relief masters)have frequently earned seniority in the employee bargain-ing unit as deckhand, head deckhand or watchman, andpilot.Chief engineers have often earned seniority in theemployee classifications of oiler andassistant engineer.On board the towboat, the crew worksas a team,performing interdependent duties. Particularly when mak-ing up or dropping off tow, going through locks, or copingwithbad weather or such emergencies as accidents,running aground, and engine failure, it is important thatevery member of the crew, from deckhand up, have much 596DECISIONS OF NATIONALLABOR RELATIONS BOARDexperience to be able to assist in the joint effort and toassure safety for the boat and crew. There is "joint yellingand screaming and hollering" back and forth between thewheelhouse and the deck.Themaster and the pilot may discuss the properplacement of the barges in the tow, or they and othermembers of the crew,at watch changing time, "will all gettogether and thrash it out." There is a lounge chair in thewheelhouse on most of the boats and various members ofthe crew go there to sit and talk with the master or pilot. Ifa deckhand has a grievance, he may discuss it with anotherdeckhand or mention it to someone in the wheelhouse orengmeroom before taking it to a union official. Crewmembers are required to sign a crew separation reportwhen they are relieved by the relief crew. The book iscountersigned, in their presence, by the master or chiefengineer (persons in the supervisors unit) or by the pilot orassistantengineer(persons in the employee unit).In the small quarters aboard the towboat, two crewmembers usually sleep in a room. Usua ly the master (inthe supervisors unit) and the pilot (in the employee unit)have private rooms. On about half the towboats, the chiefengineer (a supervisor) has a private room; on the others,he shares a room with the assistant engineer(an employee).The assistant engineer sometimes has a private room.There is only one cook, and sometimes a maid or messman,on board to serve all the members of the crew.Thus, on these river towboats, there is not the same sharpdemarcation between "officers" and "crew" as there isaboard large ships There is more contact, association,consultation, interplay, and interchange of duties betweenthe supervisors and nonsupervisors. Some crew membersgo from one bargaining unit to the other as the volume ofbusiness fluctuates. All towboat personnel work, eat, andsleep in confined areas and work closely together as ateam, performing interdependent duties.4.Supervisors'intraunionactivityInDecember 1969, when the Company was recognizingMOA as the bargaining representative of the supervisorymasters and chief engineers in one unit and the nonsuper-visorymembers of the crews in a separate bargaining unit,MOA held its election for union officers. A total of 15 or16 of the Company's masters and chief engineers-appar-ently without any actual knowledge by higher supervision-cast mail ballots in the election. (MOA had a member-ship of about 750 persons, about one-sixth of whom weremasters and chief engineers at different towboat employ-ers.About 98 MOA members worked for the Company.)Following the election, the Company continued to recog-nize and deal with MOA as the representative of thesupervisors and nonsupervisors in the two bargaining units.MOA negotiated separately for the supervisors andemployees. MOA's officials (none of whom worked for theCompany) represented the Union in both sets of negotia-tions.When bargaining for the masters and chiefs, theMOA officials were assisted by a committee selected by themasters and chief engineers. And when bargaining for theemployee unit, the MOA officials were assisted by anemployee committee,consisting of employees in differentemployee classifications. None of the Company's mastersand chiefs participated in the selection of the employeebargaining committee,or in the negotiation or ratificationof the collective-bargaining agreement covering the tow-boat employees.The evidence does not reveal any other intraunionactivity on the part of the Company'smastersand chiefengineers.On board the towboats, neither the masters nor chiefengineers represented the Company in the handling ofgrievances.The individualMOA members took theirgrievances directly to a MOA official, who processedthem-at the first level of the contractual grievanceprocedure-with the Company's director of operatingpersonnel.Thus, the evidence shows only that masters and chiefengineers voted in a union election at the same time theCompany recognized MOA as the representative of thetowboat crews in separate bargaining units of supervisorsand employees.5.ConcludingfindingsInNassau and Suffolk Contractors' Association,118NLRB 174, 183-184, the Board established different rulesfor lower level supervisors(master mechanics),who were inthe bargaining unit, and "company executives and high-ranking supervisors,"who were outside the bargainingunit. It ruled that an employer would not be liable forlower level supervisors voting in union elections unless itcould be shown that the employer "encouraged, author-ized, or ratified" the intraunion activity or "acted in suchmanner as to lead employees to believe" that thebargaining unit supervisors were acting for and on behalfof management. On the other hand, it ruled that "companyexecutives and high-ranking supervisors"could not lawful-ly"participate in elections to determine who is toadminister the affairs of the union."The Board also ruledthat the employer could not lawfully permit either thelower level or high level supervisors to serve on the union'snegotiating committee. (118 NLRB at 187.)Here, the General Counsel, joined by MMP Local 47,contends that under theNassaudoctrine,it is a violation ofSection 8(a)(2) and (1) for supervisors(towboat mastersand chief engineers),"not part of the rank-and-file unit,tovote along with the rank-and-file employees in an electionfor union officials." To the contrary, the Company and ofthe rank-and-fileunit,tovotealongwith the rankemployeesMOA contend that inasmuch as the mastersand chief engineers are, at most,lower level supervisorswith interests which are "virtually identical"or "closelyrelated"to the interests of those in the employee bargain-ing unit,their intraunion conduct should bejudged by therule applicable to lower level bargaining unit supervisors,rather than the rule applicable to company "executives andhigh-ranking supervisors."MOA further argues that "thefacts of the present case do not give rise to a situationcreating the substantive evils as contemplated by Section8(a)(1) and(2) of the Act,'t and thatits representation ofthemasters and chiefs"in a different and separate unitfrom the statutory employees is helpful to the insulation ofthe statutory employees from interference" with theirSection 7 rights. A L. MECHLING BARGE LINES, INC.It is clear that, if theNassaurule applying to lower levelbargainingunitsupervisors is applicable here, there wouldbe no violation of the Act for the masters and chiefengineers voting in the union election and for theCompany thereafter continuing to recognize and deal withMOA. The reason is that there is no showing that theCompany was even aware that the masters and chiefs werevoting or that the Company did anything to indicate thatthey were acting on its behalf.The General Counsel contends that theNassauruleconcerning lower level supervisors is inapplicable becausethemasters and chief engineers are outside the employeebargaining unit. The General Counsel is thus contending,in effect, thatMOA's representation of the masters andchiefs in a separate bargaining unit automatically placesthem under theNassauruleapplying to "companyexecutives and high-ranking supervisors." Like the TrialExaminer inBanner Yarn Dyeing Corp,139 NLRB 1018,the General Counsel has fallen into error by distinguishingtheNassaurule concerning lower level supervisors from therule concerning "company executives and high-rankingsupervisors," solely on the basis of whether the supervisorsare in or outside the employee bargaining unit. InBannerYarn,theTrialExaminer erroneously concluded (139NLRB at 1024-25) thatAnchorageBusinessmen'sAssn., 124NLRB 662, 666-67-where the Board found a violation forbargaining unit supervisors voting in union elections-wasinconsistentwith the Nassau rulepermittingbargainingunit supervisors to vote in union elections-absent proof ofemployer responsibility. (In so concluding, the TrialExaminer relied onGeihch Tanning Co.,128 NLRB 501,and other cases discussed below.) The Board (139 NLRBat 1019, In. 1) rejected the Trial Examiner's conclusion thattheBoard's decisions inAnchorageandNassauwereinconsistent and specifically approved the correlation ofthose two Decisions inNational Gypsum Co.,139 NLRB916, 920-921. By so ruling, the Board made it clear that itfound a violation inAnchorage,despite the fact that thesupervisors were in the employee bargaining unit, becausetheywere "higher level supervisors having `managerialfunctions' "-that is, they came under theNassaurule for"company executives and high-ranking supervisors," notunder the rule for lower level bargaining unit supervisors.Therefore, inclusion in or exclusion from the employeebargaining unit is not controlling when determiningwhether an employer is to be held liable for supervisorsvoting in union elections. The more important basis for thedetermination is whether the supervisors are lower levelsupervisors-as inBeach Electric Co,174 NLRB 210, andAllied Chemical Corp.,175 NLRB 974, 978-or whether thesupervisors are owners, executives, high-ranking supervi-sors, or management representatives;Anchorage, supra, 124NLRB 662, 666-667, enfd. 289 F.2d 619 (C.A. 9, 1961),involving supervisors with managerial functions;DetroitAssn of Plumbing Contractors,126 NLRB 1381, 1383, fn. 6,enfd. in part 287 F.2d 354 (C.A.D.C., 1961), involvingjoband field superintendents as well as general and jobforemen, and 132 NLRB 658, involving a "high-rankingsupervisor";Bottfield-RefractoriesCo,127NLRB 188,189-192, enfd. 292 F.2d 627 (C.A. 3, 1961), involvingofficers,owners, and management representatives; and597EmployingBricklayers'Assnof Delaware Valley,134NLRB 1535, involving the executive secretary of theemployer association.The basic reasons for this distinction between lower levelsupervisors andmanagement is particularly applicablehere. Voting by management in union elections "is plainlya form of interference with the administration of a labororganization," and, in a closely divided vote, could resultin placing management"in a position to select the uniondfficialswho are to deal with them in their separatecapacity as employer agents."Nassau,118 NLRB at 184.But the Company's masters and chief engineers do notrepresentmanagement either in negotiations or in thegrievance procedure. They are lower level supervisors,sharing common interests with the other members of thetowboat crews, as found aboveThisisnot a situation where supervisors"organizeemployees into one union in a context of unfair laborpractices and hostility to another union."Nassau,118NLRB at 182. The masters and chiefs voted in a privateelection for representation by MOA several months after alarge majority of the towboat employees voted in the 1968Board election for MOA in preference to an independentor company union which had been representing them.Instead, the charge herein arose in the context of the 1970election campaign, and was filed by a competing union,MMP Local 47, which purports to restrict its membershipto supervisors and which challenges the qualification ofMOA to represent both supervisors and employees. Thereal dispute is between MMP Local 47, which believes thata supervisors' union can best serve the interests of towboatsupervisors, and MOA which believes that the interests ofboth towboat supervisors and employees can best beserved bya single union.Such a dispute would ordinarilybe resolved by the employees themselves, when theyexpress their choice in the Board election.The General Counsel argues that, even if MOA repre-sents the supervisory masters and chief engineers in aseparatebargaining unit, the statutory rights of thetowboat employees could be adversely affected by themasters and chiefs votingin electionsfor union officers.Ignoring the low level of these supervisors and theircommon interests with the employees, the General Counseltheorizes thata unionofficialcould not "isolate hisdecisions from the natural influence of the membershipelectorate," that occasions could arise "where the interestof the rank and file employee may be in direct oppositionto the interest of" the masters and chiefs, that the "merepower of the supervisors to vote may effect what thatofficer will do," and that therefore the Company could,through its supervisors' votes, exert "undue influence uponthe statutory employees' right of full representation." Inreality, the General Counsel is arguing against the basicpolicy determination inNassau,permitting lower levelsupervisors to vote in union elections unless there is proofof employer responsibility.Moreover, the Board has already applied theNassauruleconcerning lower level bargaining unit supervisors to asupervisory towboat captain's voting in contract ratifica-tion elections.Mon River Towing, supra,173 NLRB 1452,1455-56. The employer was not held responsible, in the 598DECISIONSOF NATIONALLABOR RELATIONS BOARDabsence of evidence that it encouraged,authorized, orratified the captain's voting, or acted in such a manner asto lead employees reasonably to believe that the captainwas acting for and on behalf of management.Itwouldcertainly appear that if thisNassaurule applies to atowboat captain who is in the employee bargaining unitand who votes with the employees on contract ratification,it should apply here,where the masters and chief engineersare in a separate bargaining unit,and have no voice in thienegotiationor ratification of the collective-bargainingagreement covering the employees.I agree with MOA thatits representation of the masters and chiefs in a separateunit"ishelpful to the insulation of the statutory employeesfrom interference."While the Board inMon Riverfound the employer notliable for the towboat captain voting in union elections, itfound the employer liable for the Captain's service on theunion negotiating committee-finding employer acquies-cence to be unlawful interference with the administrationof the union.Upon enforcement,though,the courtstrongly suggested that there would have been no unlawfulinterference if the towboat captain had been in a separatesupervisors unit and if the union negotiating committee onwhich he served had engaged only in bargaining for aseparate contract covering the supervisors(as in thepresent case).The court held,Mon River Towing vN.L.R B.,421F.2d1, 7 (C.A. 3,1969):[I ]fnegotiations on their own behalf is essential toadequately protect the captains,nothing preventsMonRiver from negotiating a separate contract with them.There seems to be no reason,therefore,to overlook thepossibilityof even small detriment to the effectiverepresentation of employeeinterestsinherent in havinga supervisor participate as a member of the unionnegotiating committee. [Emphasis supplied.]Here, the Company and MOA have followed thissuggestion (firstmade inG & H Towing Co., supra,168NLRB at 596-597) that the towboat supervisors be placedin a separate bargaining unit. Applying theNassauruleconcerning lower level supervisors to these masters andchiefengineers, I find that the Company was notresponsible for their voting in the election for unionofficers and that the Company did not violate the Act bycontinuing thereafter to recognize and deal with MOA asthe representative of the towboat employees. I, thereforegrant the company motion to dismiss the complaint.CONCLUSIONS OF LAW1.The Company's towboat masters, relief masters,chief engineers, and relief chief engineers are supervisorswithin the meaning of the Act.2.Under theNassaudoctrine, the Company did notviolate Section 8(a)(2) or (1) of the Act by permitting theselower level supervisors to vote in an election for unionofficers and by thereafter recognizing and dealing withMOA as the representative of the towboat supervisors andemployees in separate bargaining units.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.